Citation Nr: 1703348	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-16 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel






INTRODUCTION

The Veteran served on active duty from May 1982 to September 1982, July 1984 to January 1987, and from December 1990 to August 1991.  She also has confirmed service in the United States Army National Guard during various periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  Although the Veteran requested both a Decision Review Officer (DRO) hearing and a BVA Hearing, she then indicated in separate communications that she did not want either hearing.  The Board finds that the Veteran's hearing requests have been withdrawn. 

With respect to the claim on appeal, the Board notes that the Veteran was initially denied service connection for a back disability in a January 2004 rating decision.  The Veteran did not appeal this decision and it became final.  38 C.F.R. § 20.1103 (2016).  As such, the Veteran would typically be required to submit new and material evidence to reopen her claim for service connection.  38 C.F.R. § 3.156(a) (2016).  However, in December 2006, additional National Guard service records (specifically February 1996 in line of duty back injury records) were associated with the claims file.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  38 C.F.R. § 3.156(c).  The Board will therefore proceed with the claim for service connection for a low back disability on a merits consideration, as opposed to a petition to reopen the claim based on new and material evidence.  

Additionally, in adjudicating the issue on appeal, the Board notes that, following the January 2004 final rating decision, the Veteran filed a claim for service connection for a back disability in January 2007.  Her claim was denied in a March 2008 rating decision.  The Veteran filed another claim for her back, in effect expressing disagreement with the March 2008 rating decision.  Although, the RO has considered a September 2009 rating decision as the rating decision on appeal, the Board finds that the Veteran timely filed a notice of disagreement to the March 2008 rating decision and that that determination is the correct rating decision on appeal.  38 C.F.R. § 20.201 (2016).

Following the most recent June 2016 supplemental statement of the case, the Veteran submitted numerous medical records without waiver of RO review.  However, as the Board is granting in full the benefit sought on appeal, this procedural error is also deemed to be non-prejudicial to the Veteran.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The Veteran has a low back disability related to a lifting injury incurred while on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).


CONCLUSION OF LAW

A low back disability was incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends she has a low back disability due to an in-service lifting injury.  VA treatment records reflect a diagnosis of lumbosacral strain.  See October 2015 VA examination.  Private treatment records also reflect lumbago, sciatica, herniated nuclear pulposus (HNP), stenosis, lumbar spondylosis, degenerative disc disease of the lumbar spine, and spondylolisthesis.  See December 2010 treatment record.  The Veteran asserts that she injured her back in service and continues to suffer from back issues stemming from this injury.  For the reasons set forth below, the Board finds that the evidence supports her claim.

Under 38 U.S.C.A. § 101(24) 'active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.'  ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an example of ACDUTRA.  Inactive duty training (INACDUTRA) is training duty, other than full time, performed by the reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, by active service, and from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service personnel records reflect that the Veteran suffered a back injury on February 29, 1996.  In an individual sick slip it is noted that the Veteran had severe lower back pain from unloading a supply truck.  Neck and back pain were also noted.  A musculoskeletal strain was diagnosed.  The Veteran was taken to the hospital.  Personnel records confirm that this occurred in the line of duty.  See June 17, 1996 Line of Duty Determination.  Although unclear whether this injury occurred during ACDUTRA or INACDUTRA for purposes of this opinion, it is irrelevant as the Veteran suffered an in-service injury.  A Statement of Medical Examination and Duty Status, completed on February 29, 1996, noted pain between the Veteran's shoulder blades.  It is unclear why her lower back was not mentioned in this report, as the associated individual sick slip clearly noted severe lower back issues.  It was noted that the Veteran was treated at the VA Medical Center in Des Moines, Iowa.

Following service, the evidence reflects a January 2002 VA treatment record with reports by the Veteran of back spasms from a prior back injury.  The evidence also includes an April 2002 X-ray demonstrating minimal hypertrophic changes in some facet joints and an April 2002 CT scan showing mild stenosis at the L4-L5 disk level.  The Veteran has remained consistent in her claim that she has suffered from back problems beginning in February 1996.  When she initially filed her claim in October 2003, she reported a back injury beginning in February 1996.  More recent records reflect a variety of diagnoses associated with her spine. 

Consequently, the determinative issue is whether this current back disability is related to her conceded back injury from lifting on February 29, 1996 while on ACDUTRA or INACDUTRA in the Army National Guard.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service').

There are no etiological opinions of record which relate the Veteran's current symptomatology to her ACDUTRA or INACDUTRA injury.  An October 2015 VA examiner opined that he could not determine whether the Veteran's lumbar spine is secondary to service without resorting to mere speculation, due to a time void between her in-service injury and a visit following service.  However, the Board notes that critical records between February 1996 and July 1996, from the Des Moines VAMC (where she sought treatment following February 1996 injury) could not be located.  See Des Moines VAMC May 2016 Response.  Thus, the Board places little probative value on the October 2015 VA examiner's findings.  

The Board finds that the record demonstrates that the Veteran has suffered from a chronic back disability since this in-service February 1996 injury.   

Here, the Veteran is competent to report symptoms of persistent back pain since her conceded in-service injury.  This is because such symptoms require only personal knowledge as they come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer').  
The Board finds the Veteran's statements of back pain since service to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  While the Board recognizes that a clinical evaluation of the Veteran's back was determined to be normal in February 1999, her statements in her subsequent treatment records, and filings associated with her claim beginning in 2003 (over 10 years ago) have remained consistent.  She remains adamant that her back problems began in 1996 during the in-service injury and have continued since.  The Board resolves doubt in the Veteran's favor and finds that the evidence supports her claim of entitlement to service connection for a low back disability.  


ORDER

Service connection for a low back disability is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


